DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated August 17, 2022. Claims 1, 4-8, 18, 24-27, 30, and 33-35 are presently pending and are presented for examination, 2-3, 22-23, and 31-32 are canceled, and claims 9-17, 19-21, 28-29, and 36-37 stand withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 20, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Response to Amendments
In response to Applicant’s Amendments filed August 17, 2022, Examiner withdraws the previous claim interpretations under 35 U.S.C. 112(f); and maintains the remaining previous prior art rejections under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 

Applicant argues that the prior art of record does not teach the autonomous driving risk sensing unit increasing sensitivity by increasing frequency of the at least one sensor from a first frequency to a second frequency higher than the first frequency according to a safety operation; see Response at p. 13. More specifically, Applicant argues that claim 1 is interpreted too broadly based on the intended scope of claim 1, because the safety operation is not conducted based on the indexes; see Response at p. 13-14. Examiner respectfully disagrees. As noted in the previous Action at least at p. 11-12, the safety operation determination is considered any decision by the ECU based on the various sensors/transceivers which Examiner interpreted as equivalents to the indexes claimed in claim 1. The switching of the autonomous driving to non-autonomous driving and back is a function facilitated by the ECU based on the cumulative information received by each of the sources which are considered equivalents to the indexes. Because the prior art of record does in fact teach these limitations, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that Examiner’s citation of paragraphs [0025], [0038], [0055], and [0056] of the present specification do not disclose (1) a safety operation based on a driver attempting to switch to autonomous mode and (2) safety operation in response to user input obtained from vehicle sensors such as head shaking or physical status of a driver; see Response at p. 14. Specifically, Applicant argues (1) that avoiding initiating the autonomous driving when a driver intends to initiate the autonomous driving is not the same as performing a safety operation based on a driver attempting to switch to an autonomous mode (see Response at p. 14-15); and (2) that the interior sensing unit which gathers various information from the user such as head motion, eyeball information, etc. to determine performance of a safety operation is not the same as performing a safety operation based on head shaking or a physical status of a driver (see Response at p. 15-16; (3) that the intent of the invention is not the same as the prior art of record (see Response at p. 17); and (4) that the whether the driver needs to input information into the system is different between the prior art and the instant claims. Examiner respectfully disagrees. First, performing a safety operation responsive to a driver attempting to switch to an autonomous mode is considered equivalent to performing a safety operation based on a driver attempting to switch to autonomous mode, because both require the same steps of a driver intending to do something and a safety operation performed based on the driver intending/attempting to do something. Second, Applicant’s own claims which stand presently withdrawn claim wherein the interior sensing unit comprises an eyeball sensor, a heartbeat sensor, a breath sensor, a wearable sensor and/or a head motion sensor, and the driver status comprises an eyeball status, a heartbeat status, a breath status or a head motion status. Clearly, user input is provided for both which may be intentional and/or unintentional by a driver. It is unclear to Examiner what and why Applicant is arguing here. Third, Examiner notes that the intent of the invention is irrelevant if the scope of the claim encompasses the applied art. If Applicant wishes Examiner to interpret the claims more narrowly, amendments to that effect must be made. Fourth, Examiner is unsure if Applicant is arguing that the instant application requires user input or the prior art of record requires user input, so Examiner is unsure how to address this argument. However, Examiner notes that the claim language appears to require neither requiring user input nor requiring the absence of user input into the system. For at least these reasons, Applicant’s arguments are unpersuasive, and Examiner maintains the corresponding rejections. 

Applicant argues that the “measure of something”  and “each operation requested of the ECU” cannot be equivalent to the “information for the three indexes” and the “safety operation”; see Response at p. 17-18. Specifically, Applicant argues that the parameters listed by the previous Office Actions are different from the three indexes; see Response at p. 17-18. Examiner respectfully disagrees. First, there is no explicit definition of what an index is supposed to be interpreted as found in the disclosure as originally filed which leaves it open to interpretation as a broad limitation limited by the claimed language and limited by a necessity of being consistent with the specification. Examiner asserts that the present interpretation, while broad, is aligned with both the claimed language and the specification. For further assistance, Examiner has included this term in the Claim Interpretation section below. Second, there is also no specific definition for a safety operation, and there is no requirement to have an absence of additional determinations during the safety operation method. Because both the indexes and safety operation are broad terms without the limitations asserted by Applicant, Examiner is unpersuaded by Applicant’s arguments and maintains the corresponding rejections. 

Applicant argues that Urano’s teachings of generating a traveling plan for autonomous control prevents a motivation for those skilled in the art to determine whether to perform safety operations comprising initiating/switching to the autonomous mode; see Response at p. 18. Because Examiner has previously explained how generating the traveling plan may include switching to an autonomous mode, Examiner is unsure what, specifically, Applicant is intending to argue and is further unsure what motivation has to do with the primary reference. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant additionally argues that Baek does not related to the same technical problem as Urano and, therefore, there is no motivation to combine the prior art; see Response at p. 18. Examiner respectfully disagrees. Baek is not used to modify Urano to include initiating/switching to the autonomous mode. Baek is used to modify Urano to include adjustment to the sensitivity of a sensor, and the corresponding motivation should be related to the element(s) taught by Baek rather than for the elements taught by Urano. Examiner is unsure how to address Applicant’s concerns when there is no requirement for a modifying reference to address the same technical challenge as the primary reference and, instead, merely has to provide incentive to include the element in the primary reference not previously taught by the primary reference. Here, Baek discloses an improved processing of environmental information in vehicle safety situations which is in and of itself motivation to modify Urano to include an improved sensitivity to a sensor during a safety operation; see at least Baek at [0032]. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant’s remaining arguments are essentially the same as those addressed above and are unpersuasive for at least the same reasoning.

Examiner notes that many of Applicant’s arguments rely heavily on the specification of the disclosure rather than on the claimed language. Examiner will not read such limitations into the claims and encourages Applicant to amend the claim language to require the desired claim interpretations asserted by Applicant. 

Claim Interpretation
Examiner notes that a safety operation is broadly interpreted as any operation performed at or on the vehicle and that the term is limited only by the claimed language defined within the claims. If this interpretation is unsatisfactory, Applicant is encouraged to alter the claim language to avoid the use of the term “safety” which does not have a corresponding explicit definition in the specification as originally filed and would result in a clarity issue with the scope of the claims. Examiner further notes that the specification at least at [0023]-[0026] includes a series of non-limiting examples of a safety operation which are primarily related to the autonomous driving of the vehicle and/or the switching between an autonomous and non-autonomous mode. 

Examiner notes that an index (i.e., a first index, a second index, a third index, etc.) is broadly interpreted to be any parameter, input information, sensor input, or any other value or measure of a change related to the operation of the vehicle. If Applicant is unsatisfied with this interpretation, Applicant is encouraged to amend the claim language to require a more narrow interpretation of this claim element. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 18, 24-27, 30, and 33-35 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2016/0207537 (hereinafter, “Urano”; previously of record) in view of U.S. Pub. No. 2018/0247538 (hereinafter, “Baek”; previously of record).

Regarding claim 1, Urano discloses a driving risk classification and prevention system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), the system comprising: 
global positioning system configured to determine a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., location determining unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver); 
at least one sensor configured to sense proximity traffic information (see at least [0028]-[0029], and [0049]; an external sensor (e.g., at least one sensor) senses the surroundings of the vehicle (i.e., proximity information) which may include other vehicles (i.e., traffic)); 
an autonomous driving system (see at least [0006] and [0055]; the autonomous driving state interacts with subsystems and acts as an autonomous driving system); 
an autonomous driving risk sensing unit including one or more sensors configured to sense one or more environmental parameters which are determined to interfere with autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle), …
a wireless transceiver configured to receive information from an external source (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit)); and 
a risk prevention unit comprising at least one processor and data storage comprising instructions executable by the at least one processor to (see at least [0037] and [0046]; the ECU (i.e., risk prevention unit) includes at least a processor and a memory (i.e., data storage)): 
generate a first index according to information sensed by the at least one sensor (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects); 
generate a second index according to the information received by the wireless transceiver (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the position information of the vehicle. Alternatively, see at least [0040]; the information processing center which stores the map database may measure position information of the vehicle (i.e., communications unit)); 
generate a third index according to information sensed by the autonomous driving risk sensing unit (see at least [0049]; the external situation recognition unit (i.e., risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects); 
determine that the safety operation is required according to at least one of the first index, the second index, and the third index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation (Examiner notes that the term “safety operation” is used broadly in the present specification; see at least Present Specification at [0022]-[0026])); and 
in response to determining that the safety operation is required, send a safety operation notification and an automated driving notification to a corresponding system (see at least [0043], [0055], and [0077]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations. Additionally, the driver may be notified of whether the vehicle is in an autonomous mode or not); and
an automated comprising at least one processor used to autonomously drive the vehicle linked to the risk prevention unit automatedly driving the vehicle according to the automated driving notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations. Additionally, the driver may be notified of whether the vehicle is in an autonomous mode or not);
wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)); and 
wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).
However, Urano does not explicitly teach … the autonomous driving risk sensing unit increasing sensitivity, or a sensing frequency of the at least one sensor according to a safety operation….
Baek, in the same field of endeavor, renders obvious … the autonomous driving risk sensing unit increasing sensitivity, by increasing a sensing frequency of the at least one sensor from a first frequency to a second frequency higher than the first frequency according to a safety operation (see at least [0032], and [0116]; focusing on an object among the overall viewing area and choosing which data to generate based on the object location is considered equivalent to increasing sensitivity to the object for object avoidance (i.e., a safety operation). Examiner notes that an adjustment to the sensitivity is an obvious variant to a change in the sensing frequency; see at least Present Specification at [0014]) ….
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Urano with what one of ordinary skill in the art would consider obvious the teachings of Baek in order to improve processing of environmental information in vehicle safety situations using distance sensors such as a radar sensor; see at least Baek at [0032] and the application generally.

Regarding claim 4, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous mode when a driver engages the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 5, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein the wireless transceiver is further configured to send driving information of the vehicle to an external system that is external to the vehicle, the safety operation is sending the driving information to the external system, and the corresponding system is the transceiver (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Regarding claim 6, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein: the safety operation comprises: 
disabling or enabling at least one sensor of the at least one sensor (see at least [0008], [0047], and [0077]; when the autonomous driving state is enabled, it also enables the ECU in an autonomous mode (i.e., automated driving risk sensing unit)); and
the corresponding system comprises an external sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 7, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein: the corresponding system comprises an external sensing unit and the autonomous driving risk sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 8, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises automatedly driving the vehicle (see at least [0109]; the vehicle is driven by the actuator which interfaces with the ECU to implement autonomous driving actions, and the autonomous actions signaled by the ECU are the safety operations).

Regarding claim 18, Urano discloses an autonomous driving risk sensing system used for a vehicle having an autonomous driving system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), comprising: 
an autonomous driving risk sensing unit including one or more sensors configured to sense information which are determined to interfere with autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle); 
a global positioning system receiver configured to confirm a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., orientation unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver); 
an exterior sensing unit comprising one or more of a camera sensor, a LiDAR sensor, and a radar sensor, the exterior sensing unit configured to sense information external to the vehicle (see at least [0028]-[0029], and [0049]; an external sensor (e.g., an exterior sensing unit) senses the surroundings of the vehicle (i.e., external information). The external sensor(s) may include, for example, a camera, a radar, a LiDAR, and/or the like);  
a wireless transceiver linked to the global positioning system receiver and configured to receive information corresponding to the location of the vehicle (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit)); and 
a risk prevention unit linked to the global positioning system receiver, the exterior sensing unit, the autonomous driving risk sensing unit and the wireless transceiver, the risk prevention unit comprising at least a processor and a data storage device (see at least [0037], [0046], [0051] and [0054]; the ECU (i.e., risk prevention unit) includes at least a processor and a memory (i.e., data storage). A traveling plan for autonomous control is generated by the ECU based on information from the external sensor (i.e., exterior sensing unit), the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation); 
and an automated driving unit comprising at least one processor used to autonomously drive the vehicle linked to the risk prevention unit automatedly driving the vehicle according to a safety operation notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations),
wherein the data storage device comprises instructions executable by the at least one processor so that the risk prevention unit is configured to generate a first index according to the information sensed by the exterior sensing unit (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects), generate a second index according to the information received by the wireless trasceiver (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the position information of the vehicle. Alternatively, see at least [0040]; the information processing center (i.e., communications unit) which stores the map database may measure position information of the vehicle), generate a third index according to the information sensed by the autonomous driving risk sensing unit (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects), determine to perform a safety operation according to the first index, the second index and the third index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation), …the corresponding system performing the safety operation according to the safety operation notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations) ;
wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)); and 
wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).
However, Urano does not explicitly teach … the safety operation increasing sensitivity, or a sensing frequency of at least one sensor in the exterior sensing unit, and send a safety operation notification to a corresponding system….
Baek, in the same field of endeavor, renders obvious … the safety operation increasing sensitivity by increasing a sensing frequency of at least one sensor from a first frequency to a second frequency higher than the first frequency in the exterior sensing unit, and send a safety operation notification to a corresponding system (see at least [0032], and [0116]; focusing on an object among the overall viewing area and choosing which data to generate based on the object location is considered equivalent to increasing sensitivity to the object for object avoidance (i.e., a safety operation). Examiner notes that an adjustment to the sensitivity is an obvious variant to a change in the sensing frequency; see at least Present Specification at [0014]) ….
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Urano with what one of ordinary skill in the art would consider obvious based on the teachings of Baek in order to improve processing of environmental information in vehicle safety situations using distance sensors such as a radar sensor; see at least Baek at [0032] and the application generally.

Regarding claim 22, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation is initiating the autonomous driving of the vehicle and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)).

Regarding claim 23, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation comprises switching the vehicle to be the non-autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).

Regarding claim 24, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous driving when a driver initiates the autonomous driving of the vehicle, and the corresponding system is the autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 25, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein: the safety operation comprises: 
disabling or enabling at least one sensor of the exterior sensing unit (see at least [0008], [0047], and [0077]; when the autonomous driving state is enabled, it also enables the ECU in an autonomous mode (i.e., automated driving risk sensing unit)); and 
the corresponding system comprises the exterior sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 26, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the wireless trasceiver is further configured to send driving information of the vehicle to an external system external to the vehicle, the safety operation is sending the driving information to the external system, and the corresponding system is the wireless trasceiver (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Regarding claim 27, Urano discloses a driving risk classification and prevention method for a vehicle configurable to operate in an autonomous mode or a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), comprising: 
sensing information external to the vehicle (see at least [0028]-[0029], and [0049]; an external sensor (e.g., at least one sensor) senses the surroundings of the vehicle (i.e., proximity information) which may include other vehicles (i.e., traffic));
generating a first index according to the information external to the vehicle (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects);
confirming a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., location determining unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver);
receiving information corresponding to the location (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit));
generating a second index according to the information corresponding to the location (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the position information of the vehicle. Alternatively, see at least [0040]; the information processing center which stores the map database may measure position information of the vehicle (i.e., communications unit)); 
receiving one or more factors which are determined to interfere with autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle);
generating a third index according to the one or more factors which are determined to interfere with the autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects);
determining to perform a safety operation according to at least the first index and the second index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation); 
… sending a safety operation notification to a corresponding system, the corresponding system automatedly driving the vehicle according to the safety operation notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations) ;
wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)); and 
wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).
However, Urano does not explicitly teach … increasing sensitivity or a sensing frequency of at least one sensor according to the safety operation ….
Baek, in the same field of endeavor, renders obvious … increasing sensitivity by increasing a sensing frequency of at least one sensor from a first frequency to a second frequency higher than the first frequency according to the safety operation (see at least [0032], and [0116]; focusing on an object among the overall viewing area and choosing which data to generate based on the object location is considered equivalent to increasing sensitivity to the object for object avoidance (i.e., a safety operation). Examiner notes that an adjustment to the sensitivity is an obvious variant to a change in the sensing frequency; see at least Present Specification at [0014]) ….
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Urano with what one of ordinary skill in the art would consider obvious based on the teachings of Baek in order to improve processing of environmental information in vehicle safety situations using distance sensors such as a radar sensor; see at least Baek at [0032] and the application generally.

Regarding claim 30, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the vehicle comprises an autonomous driving system, and determining to perform the safety operation comprises determining whether to perform the safety operation further according to the third index in addition to the first index and the second index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation).

Regarding claim 31, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises initiating the autonomous driving, and the corresponding system is an autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)).

Regarding claim 32, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises stopping the autonomous driving when the vehicle is autonomously driven, and the corresponding system is an autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).

Regarding claim 33, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous driving when a driver initiates the autonomous driving of the vehicle, and the corresponding system is an autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 34, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises: 
disabling or enabling at least one sensor; and 
the corresponding system comprises an exterior sensing unit including one or more of a camera sensor, a LiDAR sensor, and a radar sensor (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit) which may, for example, include a camera, LiDAR, and/or radar sensor).

Regarding claim 35, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises sending driving information of the vehicle to an external system external to the vehicle, and the corresponding system is a wireless transceiver (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).


Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. No. 2017/0090480 which relates to safety analysis for autonomous driving including a communication interface with occupants; and
U.S. Pub. No. 2014/0303827 which relates to transitioning autonomous control to and from a vehicle driver. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663